Claim Rejections - 35 USC § 112
1	This action is responsive to the amendment filed on February 17, 2021.
2	The cancellation of claims 2 and 3 is acknowledged. Pending claims are 1 and 4-24.
3	The rejections of the claims under 112, second paragraph and 102(a)1 are withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin J. McNeely on February 24, 2021.
The application has been amended as follows: 
In the claims:
	In claim 10, delete lines 1 to 3.
	In claim 10, in line 1, insert -- A herb-based hair dye formulation selected from one of the following formulations: -- .
5	Claims 1 and 4-24 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2014/0048093 A1) teaches a solid coloring composition comprising natural dyes include henna leaves and indigo leaves (see page 2, paragraph, 0021), enhancing agents include Amla and toning agents include Cassia (see page 6, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EISA B ELHILO/Primary Examiner, Art Unit 1761